NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MEDTEK, INC.,
Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Appellee.
2010-1506
Appea1 from the Civilian Board of Contract Appea1s in
no. 1544, Administrative Judge Stephen M. Danie1s
ON MOTION
Before GAJARSA, SCHALL, and MOORE, C'ircu,it Judges.
PER CURlAM
ORDER
The court treats Medtek, Inc.’s (Medtek) 1etter, re-
ceived by the court on August 30, 2010, as a motion for
reconsideration of the court's previous rejection of Med-

MEDTEK V. VA 2
tek’s appeal as untimely Medtek also moves for an
extension of tin1e.
Medtek appeals from a February 4, 2010 decision of
the Civilian Board of Contract Appeals. Medtek indicates
that it received the decision on February 4, 2010. Medtek
filed this appeal on August 10, 2010, or 187 days later
A Civilian Board of Contract Appeals decision is final
unless a contractor appeals to this court within 120 days
after its receipt of the decision. 41 U.S.C. § 607(g)(1).
This filing period is mandatory and jurisdictional. Place»
way C0nst. Corp. u. United States, 713 F.2d 726, 728 (Fed.
Cir. 1983); see also Bowles v. Russell, 551 U.S. 205 (2007)
(the timely filing of a notice of appeal in a civil case is a
jurisdictional requirement that cannot be waived). Med-
tek’s appeal was not filed within 120 days. We must
therefore dismiss this appeal as untimely
Accordingly,
IT ls ORDERED THAT:
(1) Medtek’s motion for reconsideration is denied.
The appeal is dismissed.
(2) Medtek’s motion for an extension of time is denied
as moot.
FOR THE C»OURT
N0v 1 5 2010 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Carlos Truffin
scm A' Ma°g"iff’ ESq' u.s. couni:i)'F§i>’PEALs ron
S20 THE FEDERAL C|RCUIT
NUV 1 5 2010
JAN HORBALY
CLERK